Citation Nr: 0824681	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-38 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
VCAA is not applicable to the present claim, as it is a 
question of law whether the service of the appellant's 
deceased husband qualifies as active service for VA benefits.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  Under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Similarly, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-04, 69 
Fed. Reg. 59989 (2004).  As discussed below, there is no 
legal basis to grant the present claim.

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  These 
regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court upheld the constitutionality of 38 U.S.C.A. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203.

In March 2006, the appellant filed an Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse based on her 
alleged status as the surviving spouse of a "veteran."

Pursuant to the appellant's claim for death benefits, the RO 
contacted the National Personnel Records Center (NPRC) for 
verification of the appellant's deceased husband's claimed 
service dates, from December 1941 to August 1945.

In May 2006, the NPRC responded that the appellant's deceased 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

As verification of her claim for veteran status for her 
deceased husband, the appellant has submitted copies of 
documents from the Republic of the Philippines, Department of 
National Defense, Philippine Veterans Affairs Office; 
Republic of the Philippines, Philippine Veterans Assistance 
Commission; World War II Veteran Information Slip for 
Issuance of Multi-Purpose ID Card; Republic of the 
Philippines, Office of the President, Philippine Veterans 
Administration; General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General; the appellant's 
deceased husband's October 1945 Affidavit for Philippine Army 
Personnel; an affidavit from an individual claiming to have 
served with the appellant's deceased husband; and her own 
written communications.  

A July 2007 Memorandum for the File by the RO notes that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by the U.S. Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), St. Louis, Missouri.  The RO 
detailed the information provided to ARPERSCOM in an attempt 
to verify the reported service of the appellant's spouse.  
This document shows that the information about the 
appellant's late husband provided by the RO to ARPERSCOM 
included the full name, service number, date and place of 
birth for the appellant's spouse, and the names of his 
mother, father, and wife.  It was noted that the service 
department had certified that the appellant's spouse had no 
valid military service in the Armed Forces of the United 
States and that there had been no new evidence provided, 
which was different from that which is noted above, which 
would warrant a request for re-certification.

In light of the above, the documents submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department.  The documents therefore are not acceptable as 
verification of the appellant's deceased spouse's service for 
the purpose of receiving VA benefits.  Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the United States Armed Forces.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant basic eligibility for VA benefits.  For these 
reasons, the appellant is not eligible for death benefits due 
to lack of entitlement under the law.


ORDER

Legal entitlement to Department of Veterans Affairs death 
benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


